Exhibit 10.25

AMENDED & RESTATED CAPITAL SUPPORT AGREEMENT

THIS AMENDED & RESTATED CAPITAL SUPPORT AGREEMENT (this "Agreement") dated
December 1, 2008 amends and restates in its entirety the Capital Support
Agreement dated June 30, 2008 (hereinafter "Capital Support Agreement") by and
among Legg Mason, Inc., a Maryland corporation ("Legg Mason"), LM Capital
Support V, LLC, a Maryland limited liability company ("LM Sub" and, together
with Legg Mason, the "Support Providers"), and Legg Mason Global Funds plc, an
umbrella investment company, with segregated liability between its sub-funds,
organized under the laws of the Republic of Ireland (the "Company").

WITNESSETH:

WHEREAS, subject to the terms of the Capital Support Agreement, the Support
Providers have agreed to provide support to the Company's Western Asset U.S.
Money Market Fund (the "Fund"), up to a maximum amount of US$20,000,000 for
losses realized on the notes and other instruments (the "Notes") held by the
Fund issued by Issuer Entity LLC (successor to Ottimo Funding Ltd.) that are
listed on Schedule A attached hereto (the "Issuer");

WHEREAS, LM Sub, the Fund's investment manager and sub-investment managers are
wholly owned subsidiaries of Legg Mason;

WHEREAS, the Fund is a money market fund that seeks to maintain a stable net
asset value for its distributing share classes (the "Distributing Share
Classes") using the Amortized Cost Method of valuing its assets; and

WHEREAS, the Support Providers desire to increase to support the Fund's net
asset value by increasing the Maximum Contribution Amount as provided herein.

NOW, THEREFORE, in consideration of the above premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereto hereby agree
to amend and restate the Capital Support Agreement in its entirety and agree as
follows:

1. Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated:

(a) "Amortized Cost Value" means, with respect to any Note or Replacement Note
held by the Fund, the value of that Note or Replacement Note determined using
the Amortized Cost Method.

(b) "Amortized Cost Method" means calculating the net asset value of any share
class of the Fund by valuing the Fund's portfolio securities at the Fund's
acquisition cost as adjusted for amortization of premium or accretion of
discount in accordance with the Fund's Prospectus.

 





(c) "Capital Contribution" means a cash contribution by either Support Provider
to the Fund for which the Support Provider does not receive any shares or other
consideration from the Fund.

(d) "Collateral" means the cash or securities contained in a securities account
that has been pledged to the Fund by LM Sub to secure its obligations under this
Agreement.

(e) "Contribution Event" means, with respect to any Eligible Note held by the
Fund, any of the following occurrences:

 i.   any sale of the Eligible Note by the Fund for cash in an amount less than
      the Amortized Cost Value of the Eligible Note sold as of the date of
      settlement;
 ii.  receipt of final payment on the Eligible Note in an amount less than the
      Amortized Cost Value of that Eligible Note as of the date such payment is
      received;
 iii. issuance of orders by a court having jurisdiction over the matter
      discharging the Issuer from liability for the Eligible Note and providing
      for payments on that Eligible Note in an amount less than the Amortized
      Cost Value of that Eligible Note as of the date such payment is received;
 iv.  receipt of new securities in exchange for or replacement of the Eligible
      Note if the Amortized Cost Value of such new securities is less than the
      Amortized Cost Value of such Eligible Notes on the date used to determine
      securities values in such exchange or replacement; and
 v.   the Eligible Note continues to be held by the Fund on December 1, 2009.

(f) "Eligible Notes" means the Notes held by the Fund as portfolio securities on
the date hereof and any Replacement Notes.

(g) "Loss" incurred as a result of a Contribution Event means (i) for an event
listed Section 1(e)(i), (ii), (iii) or (iv) above, the excess of the Amortized
Cost Value of the Eligible Notes subject to such Contribution Event over the
amount received by the Fund in connection with such Contribution Event, and (ii)
for an event listed in Section 1(e)(v) above, the amount, if any, by which the
aggregate Amortized Cost Value of the Eligible Notes held by the Fund on the
date of such Contribution Event exceeds the aggregate value of such Eligible
Notes on such date used in the calculation of the Fund's Mark-to-Market NAV.

2





 

(h) "Mark-to-Market NAV" means the current net asset value per share of a
particular share class of the Fund calculated by marking to market the value of
Fund's portfolio holdings in accordance with the valuation procedures set forth
in the Fund's prospectus.

(i) "Maximum Contribution Amount" means twenty five million U.S. dollars
(US$25,000,000).

(j) "NAV Deviation" means the difference, if any, of the current Mark-to-Market
NAV of a Distributing Share Class and $1.00 per share for purposes of
distribution, redemption and repurchase of its shares calculated using the
Amortized Cost Method.  



(k) "Permissible NAV Deviation" means US$0.0025.

(l) "Replacement Notes" means any securities or other instruments received in
exchange for, or as a replacement of, the Notes or any Replacement Notes as a
result of an exchange offer, debt restructuring, reorganization or similar
transaction pursuant to which the Notes or such Replacement Notes are exchanged
for, or replaced with, new securities of the Issuer or a third party.

(m) "Required Contribution Amount" means for the Fund on the date of any
Contribution Event: (i) in the event that the NAV Deviation of any Distributing
Share Class, after giving effect to any Contribution Events and all payments
received by the Fund in respect of the Eligible Notes, exceeds the Permissible
NAV Deviation, a Capital Contribution in the amount sufficient to reduce the NAV
Deviation of any such Distributing Share Class to such Permissible NAV Deviation
after giving effect to such Capital Contribution, or (ii) in any other event,
zero.

2. Covenants of the Company on behalf of the Fund. The Company agrees that:

(a) To the extent consistent with the Fund's interest, the Board of Directors of
the Company shall consult with the Support Providers with respect to all
decisions regarding each Eligible Note (including, but not limited to, any
decision to sell the Eligible Note or to forgo the right to any payment) prior
to the occurrence of a Contribution Event with respect to that Eligible Note.

(b) The Fund will retain any Capital Contribution and not include the Capital
Contribution in any dividend or other distribution to the Fund's shareholders.
For the avoidance of doubt, for purposes of this subparagraph, the redemption of
the Fund's shares shall not constitute a "distribution" to shareholders.

(c) The Fund will reimburse the Support Providers for all Capital Contributions
made pursuant to this Agreement (i) in the case of Capital Contribution Events
described in clauses 1(e)(i), 1(e)(ii), 1(e)(iii) or 1(e)(iv) above, to the
extent the Fund receives payments with respect to a Note or Replacement Note
(including repayments from the issuer thereof or payments upon a sale or other
disposition thereof) that exceed the Amortized Cost Value of

3





such Note or Replacement Note, and (ii) in the case of Capital Contributions
made in response to a Contribution Event described in clause 1(e)(v) above, to
the extent the Fund receives payments with respect to all Notes and Replacement
Notes that are held by the Fund on the date of such Capital Contribution
(including repayments from the issuer thereof or payments upon a sale or
disposition thereof) that exceed the difference between the Amortized Cost Value
of all such Notes and Replacement Notes (calculated by adding the highest
Amortized Cost Value for each Note (or, if greater, a Replacement Note with
respect to such Note) on the books of the Fund at any time) less the amount of
all Capital Contributions under this Agreement.

.

(d) At any time within the four days prior to December 1, 2009, the Fund will
sell all or any portion of the Eligible Notes that it holds at that time to the
Support Providers at a purchase price equal to the greater of (i) the Amortized
Cost Value of the Eligible Notes to be sold and (ii) the market value of the
Eligible Notes to be sold if the Support Providers elect, in their sole
discretion, to purchase such Eligible Notes.

3. Contributions to the Fund.

(a) If a Contribution Event occurs prior to the occurrence of a Termination
Event, the Support Providers will make a Capital Contribution in an amount equal
to the lower of (i) the Loss incurred as a result of such Contribution Event and
(ii) the Required Contribution Amount, and (iii) the Maximum Contribution Amount
reduced by the amount of any Capital Contribution previously made by either
Support Provider to the Fund.

 

(b) The Support Providers shall make the Capital Contribution to the Fund not
later than one business day after the occurrence of a Contribution Event, by
12:00 noon, Eastern Time. Each Capital Contribution made hereunder shall be made
in immediately available funds, without deduction, set-off or counterclaim, to
the Fund. In the event that the Support Providers do not make a Capital
Contribution when due, the Fund will draw upon the Collateral. Any amounts drawn
from such Collateral shall be deemed to be a Capital Contribution made hereunder
by the Support Providers.

(c) The obligation of the Support Providers to make Capital Contributions
pursuant to this Agreement shall terminate upon the earliest to occur of (such
occurrence, the "Termination Event") (i) the repayment, in cash, or sale by the
Fund of all Eligible Notes, (ii) the Support Providers having made Capital
Contributions equal to the Maximum Contribution Amount, (iii) a restructuring of
all Eligible Notes held by the Fund into Replacement Notes that are rated A-1
and P-1 by Standard & Poor's and Moody's Investor Services, respectively, and
(iv) 5:00 p.m. Eastern Time on December 1, 2009. If an event constitutes both a
Termination Event and a Contribution Event, then the Termination Event will not
be deemed to have occurred until the Support Providers have made any Capital
Contributions required under this Agreement with respect to such Contribution
Event.

4





(d) The obligations of the Support Providers to make Capital Contributions
hereunder shall be joint and several. Any required Capital Contribution
hereunder may be made by either Support Provider, in the sole discretion of the
Support Providers.

4. Reliance by the Fund and the Board of Directors. The Support Providers
acknowledge and consent to:

(a) For purposes of calculating the NAV Deviation of any Distributing Share
Class, the inclusion of the Capital Contribution that would be payable to the
Fund under this Agreement if all of the Eligible Notes were sold on the date of
such calculation for the market value used to calculate such NAV Deviation; and

(b) The inclusion of such amount in the Fund's audited or unaudited financial
statements, to the extent required by generally accepted accounting principles.

5. Representations and Warranties. The Support Providers hereby represent and
warrant that:

(a) They are duly organized and validly existing under the laws of the State of
Maryland and are in good standing under such laws;

(b) They have taken all necessary action to authorize the execution, delivery
and performance of this Agreement;

(c) Their obligations under this Agreement constitute their legal, valid and
binding obligations, enforceable in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors' rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)); and

 

(d) LM Sub's obligations under this Agreement will be supported by a pledge of
Collateral that has a value at least equal to the Maximum Contribution Amount.

6. General.

(a) The Fund may not assign its rights under this Agreement to any person or
entity, in whole or in part, without the prior written consent of the Support
Providers.

(b) No waiver of any provision hereof or of any right or remedy hereunder shall
be effective unless in writing and signed by the party against whom such waiver
is sought to be enforced. No delay in exercising, no course of dealing with
respect to or no partial exercise of any right or remedy hereunder shall
constitute a waiver of any other right or remedy, or future exercise thereof.

(c) If any provision of this Agreement is determined to be invalid under any
applicable statute or rule of law, it is to that extent to be deemed omitted,
and the balance of the Agreement shall remain enforceable.

(d) Subject to the next sentence, all notices shall be in writing and shall be
deemed to be delivered when received by certified mail, postage prepaid, return
receipt

5





requested, or when sent by facsimile or e-mail confirmed by call back. All
notices shall be directed to the address set forth under the party's signature
or to such other address as either party may, from time to time, designate by
notice to the other party.

(e) No amendment, change, waiver or discharge hereof shall be valid unless in
writing and signed by the Support Providers and the Fund.

(f) This Agreement shall be governed in all respects by the laws of the State of
Maryland without regard to its conflict of laws provisions.

(g) This Agreement constitutes the complete and exclusive statement of all
mutual understandings between the parties with respect to the subject matter
hereof, superseding all prior or contemporaneous proposals, communications and
understandings, oral or written.

(h) This Agreement is solely for the benefit of the Fund and the Support
Providers, and no other person shall acquire or have any rights under or by
virtue of this Agreement.

(i) This Agreement shall terminate upon the occurrence of a Termination Event;
provided that, if the Support Providers have made Capital Contributions prior to
such occurrence, this Agreement will terminate after the Fund has fully complied
with its obligations under Section 2(c). Upon the occurrence of a Termination
Event, the Fund will release the pledge and security interest in the Collateral.

6





IN WITNESS WHEREOF, the Support Providers and the Fund have caused this
Agreement to be duly executed this 1ST day of December, 2008.

 



     

LEGG MASON, INC.





By:

 

/s/ Charles J. Daley, Jr.

Name:

 

Charles J. Daley, Jr.

Title:

 

Senior Vice President, Chief Financial Officer and Treasurer



ADDRESS FOR NOTICES:



100 Light Street

Baltimore, Maryland 21202



LM Capital Support V, LLC





By: /s/ Charles J. Daley, Jr.

Name: Charles J. Daley, Jr.

Title: President and Treasurer



ADDRESS FOR NOTICES



100 Light Street

Baltimore, Maryland 21202



LEGG MASON GLOBAL FUNDS PLC



By: /s/ Joseph LaRocque

Name: Joseph LaRocque

Title: Director



ADDRESS FOR NOTICES



100 Light Street

Baltimore, Maryland 21202





7





 

SCHEDULE A TO CAPITAL SUPPORT AGREEMENT

 

       

Issuer

Cusip

 Par

Maturity

   

 

 

Issuer Entity LLC

 

$45,180,868.57

             

 

 

 